1    Michelle J. Shvarts (SBN 235300)
2    DISABILITY ADVOCATES GROUP
     17525 Ventura Blvd., Ste 308
3
     Encino, CA 91316
4    TEL: (800) 935-3170
5
     FAX: (800) 501-0272
     mshvarts@dagaccess.com
6    Attorneys for Plaintiff, Brian Olson
7

8
                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
     BRIAN OLSON,                           )
11          Plaintiff,                      ) Case No.: 5:18-cv-02091-AB-SP
12                                          )
          vs.                               ) [PROPOSED] ORDER FOR AWARD
13
                                            ) OF EAJA FEES
14   NANCY A. BERRYHILL,                    )
15
     Acting Commissioner Of Social          )
     Security,                              )
16             Defendant.                   )
17

18

19

20

21

22

23

24

25

26

27

28
1    Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
2
           IT IS ORDERED that attorney’s fees under the Equal Access to Justice Act
3
     (“EAJA”) are awarded in the amount of FOUR THOUSAND THREE
4
     HUNDRED DOLLARS ($4,300.00) as authorized by 28 U.S.C. § 2412(d), and
5
     subject to the terms and conditions of the Stipulation.
6

7            September 13, 2019
     DATED: ______________________
8
                                                 _____________________________
9
                                                   HON. SHERI PYM
10                                                 United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
